         Case 1:20-cv-00888-JMF Document 13 Filed 05/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Magdiela Gonzalez, individually and on behalf of
all others similarly situated,                          No. 1:20-CV-00888-JMF

                                     Plaintiff,         ECF CASE

                    - against -

GOJO Industries, Inc.,                                  STIPULATION AND (PROPOSED)
                                                        ORDER CONTINUING INITIAL
                                     Defendant.         PRETRIAL CONFERENCE AND
                                                        SETTING BRIEFING SCHEDULE ON
                                                        DEFENDANT’S ANTICIPATED
                                                        MOTION TO DISMISS



       WHEREAS, Plaintiff Magdiela Gonzalez (“Plaintiff”) filed a complaint (the “Complaint”)

in the above-captioned action against GOJO Industries, Inc. (“Defendant”) on February 1, 2020;

       WHEREAS, on February 4, 2020, the Court entered a Notice of Initial Pretrial Conference

establishing a deadline of May 7, 2020 for the submission of a Civil Case Management Plan and

Scheduling Order, and setting an initial pretrial conference for May 14, 2020 (Dkt. No. 5);

       WHEREAS, Plaintiff filed a signed waiver of service on April 28, 2020, requiring

Defendant to answer, move or otherwise respond to the Complaint on or before June 23, 2020

(Dkt. No. 7);

       WHEREAS, Defendant is contemporaneously filing notices of appearance with this

stipulation and proposed order and has not previously been served with the Court’s February 4,

2020 order;

       WHEREAS, Defendant presently expects to file a Motion to Dismiss the Complaint and

the parties have agreed to a schedule to apply to briefing on that anticipated Motion to Dismiss;



                                                  -1-
             Case 1:20-cv-00888-JMF Document 13 Filed 05/06/20 Page 2 of 3



        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

        1.       The initial pretrial conference scheduled by the Court for May 14, 2020, is

hereby adjourned to be reset for a date, at the Court’s convenience, following the conclusion of

briefing on Defendant’s anticipated motion to dismiss.

        2.       The deadline to submit a Civil Case Management Plan and Scheduling Order is

hereby adjourned to be reset by the Court.

        3.       Defendant anticipates that it will file its motion to dismiss by June 23, 2020. Except

as provided below, Plaintiff will file her opposition to any such motion to dismiss no later than

July 23, 2020; and Defendant will file its reply to Plaintiff’s opposition no later than August 12,

2020.

        4.       In the event that Plaintiff elects to file an amended complaint prior to the

filing of a motion to dismiss, she shall provide Defendant with notice of same prior to June 9,

2020, and the parties shall meet and confer in good faith with regard to a new schedule in

this action, with each side preserving all rights to apply to this Court or any other Court of

competent jurisdiction for appropriate relief.

        5.       Nothing in this stipulation and [proposed] order waives any right that either party

has under the Federal Rules of Civil Procedure.




                                                  -2-
           Case 1:20-cv-00888-JMF Document 13 Filed 05/06/20 Page 3 of 3



 Dated: New York, New York
        May 5, 2020


   SHEEHAN & ASSOCIATES, P.C.                                      JONES DAY

By: /s/ Spencer Sheehan                                         By: /s/ Sharyl A. Reisman
   Spencer Sheehan                                                  Sharyl A. Reisman
   505 Northern Boulevard                                           Michael M. Klotz
   Suite 311                                                        250 Vesey Street
   Great Neck, NY 11021                                             New York, NY 10281-1047
   Tel.: (516) 303-0552                                             Tel.: (212) 326-3939
   spencer@spencersheehan.com                                       sareisman@jonesday.com
                                                                    mklotz@jonesday.com
   REESE RICHMAN, LLP
                                                                   -and-
   Michael Robert Reese
   875 Avenue of the Americas                                      Philip M. Oliss (pro hac
   18th Floor                                                      vice forthcoming)
   New York, NY 10001                                              901 Lakeside Avenue
   Tel.: (212) 579-4625                                            Cleveland, OH 44114
   mreese@reesellp.com                                             Tel.: (216) 586-7164
                                                                   poliss@jonesday.com
   Attorneys for Plaintiff
                                                                   Kelly G. Laudon (pro hac
                                                                   vice forthcoming)
                                                                   90 South Seventh Street
                                                                   Suite 4950
                                                                   Minneapolis, MN 55402
                                                                   Tel.: (612) 217-8921
                                                                   klaudon@jonesday.com

                                                                   Attorneys for Defendant


                                                                SO ORDERED:




                                                                           May 6, 2020
      The Clerk of Court is directed to terminate ECF No. 10.



                                                      -3-
